                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

VICKIE COLEMAN,                           )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )      CASE NO. 2:17-CV-234-WKW
                                          )
HWASHIN AMERICA                           )
CORPORATION,                              )
                                          )
              Defendant.                  )

                                     ORDER

      On March 21, 2019, the Magistrate Judge filed a Report and Recommendation

to which no timely objections were made. (Doc. # 86.) Upon an independent review

of the record and upon consideration of the Recommendation, it is ORDERED that

the Recommendation is ADOPTED.

      It is further ORDERED that Defendant’s Motion to Tax Costs (Doc. # 78) is

GRANTED, that Plaintiff’s Motion to Strike (Doc. # 81) is DENIED, and that costs

are taxed against Plaintiff in the amount of $496.50.

      DONE this 9th day of April, 2019.
                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE
